DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/21 was filed after the mailing date of the Non-Final Rejection on 10/28/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Acknowledgment of Amendment
Applicant’ amendment filed 01/21/22 has been acknowledged. 
Applicant cancelled Claim 13 and amended Claims 1-5, 7, 9, and 12.

Status of Claims
Claims 1-12 and 14-16 are examined on merits herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claims 1, 9, and 14 are amended as shown below:
Claim 1. A semiconductor layout structure, comprising:
a substrate comprising a plurality of active regions extending along a first direction, wherein adjacent active regions are separated from each other by an isolation structure;
a plurality of gate structures extending across the plurality of active regions along a second direction that is perpendicular to the first direction, wherein each of the active regions comprises a pair of source/drain portions at opposite sides of each of a corresponding gate structure; and
a plurality of conductive structures, each conductive structure is embedded in a first portion of a corresponding isolation structure disposed between adjacent active regions in the first direction, and has a bottom surface that is above bottom surfaces of adjacent pair of source/drain portions and a top surface leveled with top surfaces of the gate structures, wherein the conductive structure extends along the second direction and is separated from the adjacent source/drain portions by the isolation structure, wherein 
each conductive structure, the corresponding isolation structure between the adjacent active regions, and the corresponding source/drain region adjacent thereof constitute an anti-fuse.


a substrate having a first active region and a second active region spaced from each other;
a first transistor and a second transistor respectively at least partially disposed in the first active region and the second active region, wherein each of the first transistor and the second transistor comprises a pair of source/drain portions in the substrate; 
an isolation structure interposed between the first transistor and the second transistor, wherein the isolation structure has a protruding portion laterally extended into the first active region and the second active region; and
a conductive structure embedded in the isolation structure, wherein the conductive structure is separated from the first transistor and the second transistor by the protruding portion of the isolation structure and has a top surface leveled with top surfaces of the first and second transistors, and 
each of the source/drain portions has a bottom surface that is below a bottom surface of the conductive structure, wherein 
the conductive structure, source/drain portions of the first transistor and the second transistor adjacent to the conductive structure, and the isolation structure compose a pair of anti-fuse.

Claim 14. The semiconductor structure of claim 12, wherein the protruding portion of the isolation structure has a top surface that is leveled with a top surface of the source/drain portions.

Allowable Subject Matter
Claims 1-12 and 14-16 are allowed.
Reason for Allowance
The following is an examiner’ statement of reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such combination of limitations as: “each conductive structure is embedded in a first portion of a corresponding isolation structure disposed between adjacent active regions in the first direction, and has a bottom surface that is above bottom surfaces of adjacent pair of source/drain portions and a top surface leveled with top surfaces of the gate structures”, in combination with other limitations of the claim.
Re Claim 9: The prior art of record, alone or in combination, fail to anticipate or render obvious such combination of limitations as: “a conductive structure embedded in the isolation structure, wherein the conductive structure is separated from the first transistor and the second transistor by the protruding portion of the isolation structure and has a top surface leveled with top surfaces of the first and second transistors”, in combination with other limitations of the claim.
Re Claims 2-8, 10-12, and 14-16: Claims 2-8, 10-12, and 14-16 are allowed due to dependency either on Claim 1 or on Claim 9.

The prior art of record include: Ferrant et al. (US 2005/0013163), Lai et al.  (US 2012/0008364), Oyu et al. (US 2012/0261733), Yuan et al. (US 6,512,263), Watanabe et al. (US 2002/0160581), Yokoyama (US 2014/0332749).



Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/10/22